Exhibit 10.1

 

AMENDMENT NO. 4

 

TO

 

AGREEMENT AND PLAN OF MERGER

 

THIS AMENDMENT NO. 4 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
and entered into this 19th day of May, 2010 by and among Resaca
Exploitation, Inc., a Texas corporation (“Parent”), Resaca Acquisition
Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), and Cano Petroleum, Inc., a Delaware corporation (“Target”).

 

W I T N E S S E T H :

 

WHEREAS, Parent, Merger Sub and Target are parties to that certain Agreement and
Plan of Merger dated September 29, 2009, that certain Amendment No. 1 to
Agreement and Plan of Merger dated February 24, 2010, that certain Amendment
No. 2 to Agreement and Plan of Merger dated April 1, 2010 and that certain
Amendment No. 3 to Agreement and Plan of Merger dated April 28, 2010 (as
amended, the “Merger Agreement”);

 

WHEREAS, Parent and Target desire to further amend the Merger Agreement to
modify the method pursuant to which Parent and Target solicit proxies relating
to obtaining the necessary approvals of the agenda items to be voted upon at the
Target Meeting and the Parent Meeting; and

 

WHEREAS, pursuant to Section 11.12 of the Merger Agreement, the Merger Agreement
may be amended if made in writing by Parent and Target.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 


SECTION 1.               CERTAIN DEFINITIONS.  TERMS USED IN THIS AMENDMENT AND
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN THE MERGER
AGREEMENT.  ALL REFERENCES TO THE “AGREEMENT” IN THE MERGER AGREEMENT SHALL BE
DEEMED TO REFER TO THE MERGER AGREEMENT, AS AMENDED BY THIS AMENDMENT.


 


SECTION 2.               AMENDMENT AND RESTATEMENT OF SECTION 4.20. 
SECTION 4.20 OF THE MERGER AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


“                         4.20              PROXY/PROSPECTUS; REGISTRATION
STATEMENT.  NONE OF THE INFORMATION TO BE SUPPLIED BY TARGET FOR INCLUSION IN
(A) THE PROXY STATEMENT RELATING TO THE TARGET MEETING (AS DEFINED BELOW) (ALSO
CONSTITUTING THE PROSPECTUS IN RESPECT OF PARENT COMMON SHARES INTO WHICH TARGET
COMMON SHARES WILL BE CONVERTED) (THE “PROXY/PROSPECTUS”) TO BE FILED BY TARGET
AND PARENT WITH THE SEC, AND ANY AMENDMENTS OR SUPPLEMENTS THERETO, (B) THE
PROXY STATEMENT OR COMPARABLE DOCUMENT RELATING TO THE PARENT MEETING (AS
DEFINED BELOW) (THE “PARENT PROXY”) TO BE MAILED BY PARENT TO ITS SHAREHOLDERS
AND ITS NOMAD (AS DEFINED BELOW), AND ANY AMENDMENTS OR SUPPLEMENTS

 

--------------------------------------------------------------------------------


 


THERETO, OR (C) THE REGISTRATION STATEMENT ON FORM S-4 (THE “REGISTRATION
STATEMENT”) TO BE FILED BY PARENT WITH THE SEC IN CONNECTION WITH THE MERGER,
AND ANY AMENDMENTS OR SUPPLEMENTS THERETO, WILL, AT THE RESPECTIVE TIMES SUCH
DOCUMENTS ARE FILED, AND, IN THE CASE OF THE PROXY/PROSPECTUS AND THE PARENT
PROXY, AT THE TIME SUCH DOCUMENTS OR ANY AMENDMENT OR SUPPLEMENT THERETO IS
FIRST MAILED TO THE TARGET AND PARENT STOCKHOLDERS, AT THE TIME OF THE TARGET
MEETING AND THE PARENT MEETING AND AT THE EFFECTIVE TIME, AND, IN THE CASE OF
THE REGISTRATION STATEMENT, WHEN IT BECOMES EFFECTIVE UNDER THE SECURITIES ACT,
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE MADE THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.”


 


SECTION 3.               AMENDMENT AND RESTATEMENT OF SECTION 5.20. 
SECTION 5.20 OF THE MERGER AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


“              5.20         PROXY/PROSPECTUS; REGISTRATION STATEMENT.  NONE OF
THE INFORMATION TO BE SUPPLIED BY PARENT AND, WITH RESPECT TO CLAUSE (D) ONLY,
ITS DIRECTORS FOR INCLUSION IN (A) THE PARENT PROXY, (B) THE PROXY/PROSPECTUS TO
BE FILED BY TARGET AND PARENT WITH THE SEC, AND ANY AMENDMENTS OR SUPPLEMENTS
THERETO, (C) THE REGISTRATION STATEMENT TO BE FILED BY PARENT WITH THE SEC IN
CONNECTION WITH THE MERGER, OR (D) THE READMISSION DOCUMENT TO BE COMPILED IN
ACCORDANCE WITH THE AIM RULES, AND ANY AMENDMENTS OR SUPPLEMENTS THERETO, WILL,
AT THE RESPECTIVE TIMES SUCH DOCUMENTS ARE FILED, AND, IN THE CASE OF THE PARENT
PROXY AND THE PROXY/PROSPECTUS, AT THE TIME SUCH DOCUMENTS OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO ARE FIRST MAILED TO THE TARGET AND PARENT STOCKHOLDERS, AT
THE TIME OF THE TARGET MEETING AND THE PARENT MEETING AND AT THE EFFECTIVE TIME,
AND, IN THE CASE OF THE REGISTRATION STATEMENT, WHEN IT BECOMES EFFECTIVE UNDER
THE SECURITIES ACT, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT REQUIRED TO BE MADE THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.”


 


SECTION 4.               AMENDMENT AND RESTATEMENT OF SECTION 7.6(B). 
SECTION 7.6(B) OF THE MERGER AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


“                              (B)           “EXPENSES” AS USED IN THIS
AGREEMENT SHALL INCLUDE ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY A
PARTY OR ON ITS BEHALF IN CONNECTION WITH OR RELATED TO THE PREPARATION,
PRINTING, FILING AND MAILING OF THE REGISTRATION STATEMENT, THE
PROXY/PROSPECTUS, THE PARENT PROXY, THE SOLICITATION OF STOCKHOLDER APPROVALS
AND REQUISITE HSR FILINGS (SUBJECT TO REASONABLE DOCUMENTATION).  EXPENSES SHALL
EXCLUDE ALL FEES AND EXPENSES OF OUTSIDE COUNSEL, ACCOUNTANTS, FINANCING
SOURCES, INVESTMENT BANKERS, EXPERTS AND CONSULTANTS TO ANY PARTY HERETO AND ITS
AFFILIATES INCURRED BY SUCH PARTY OR ON ITS BEHALF IN CONNECTION WITH OR RELATED
TO THE DUE DILIGENCE, AUTHORIZATION, PREPARATION, NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS AGREEMENT.”


 


SECTION 5.               AMENDMENT AND RESTATEMENT OF SECTION 7.14(B). 
SECTION 7.14(B) OF THE MERGER AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


“                              (B)           PARENT SHALL, AS PROMPTLY AS
REASONABLY PRACTICABLE AFTER THE DATE HEREOF (I) TAKE ALL STEPS REASONABLY
NECESSARY TO CALL, GIVE NOTICE OF, CONVENE AND HOLD A

 

2

--------------------------------------------------------------------------------


 


SPECIAL OR ANNUAL MEETING OF ITS STOCKHOLDERS (THE “PARENT MEETING”) FOR THE
PURPOSE OF SECURING THE PARENT STOCKHOLDERS’ APPROVAL, (II) DISTRIBUTE TO ITS
STOCKHOLDERS THE PARENT PROXY IN ACCORDANCE WITH APPLICABLE FEDERAL AND STATE
LAW AND ITS CERTIFICATE OF INCORPORATION AND BYLAWS, WHICH PARENT PROXY SHALL
CONTAIN THE RECOMMENDATION OF THE PARENT BOARD OF DIRECTORS THAT ITS
STOCKHOLDERS APPROVE THIS AGREEMENT, (III) SUBJECT TO SECTION 7.3 AND ARTICLE X,
RECOMMEND APPROVAL OF THE MERGER AND THIS AGREEMENT THROUGH ITS BOARD OF
DIRECTORS, (IV) SUBJECT TO SECTION 7.3 AND ARTICLE X, USE COMMERCIALLY
REASONABLE EFFORTS TO SOLICIT FROM ITS STOCKHOLDERS PROXIES TO SECURE THE PARENT
STOCKHOLDERS’ APPROVAL, AND (V) COOPERATE AND CONSULT WITH TARGET WITH RESPECT
TO EACH OF THE FOREGOING MATTERS.”


 


SECTION 6.               AMENDMENT AND RESTATEMENT OF SECTION 7.15(A). 
SECTION 7.15(A) OF THE MERGER AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 


“                              (A)           PARENT AND TARGET SHALL PROMPTLY
(I) PREPARE AND FILE WITH THE SEC A PRELIMINARY VERSION OF THE PROXY/PROSPECTUS
AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO RESPOND TO THE COMMENTS OF THE
SEC IN CONNECTION THEREWITH AND TO FURNISH ALL INFORMATION REQUIRED TO PREPARE
THE DEFINITIVE PROXY/PROSPECTUS, (II) PREPARE AND MAIL THE PARENT PROXY TO THE
PARENT’S STOCKHOLDERS AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH
ALL INFORMATION REQUIRED TO PREPARE SUCH PARENT PROXY AND (III) PREPARE AND
PUBLISH AN ADMISSION DOCUMENT IN RELATION TO PARENT AND TARGET (THE “READMISSION
DOCUMENT”), WHICH SHALL BE COMPILED IN ACCORDANCE WITH THE AIM RULES AND PARENT
AND TARGET SHALL FURNISH ALL RELEVANT INFORMATION REQUIRED TO PUBLISH THE
READMISSION DOCUMENT, PROCURE THE ACCEPTANCE OF RESPONSIBILITY OF ANY DIRECTOR
OR PROPOSED DIRECTOR OF PARENT IN CONNECTION WITH THE READMISSION DOCUMENT, THE
ENGAGEMENT OF ANY COMPETENT PERSON IN ACCORDANCE WITH THE AIM RULES AND THE
ENGAGEMENT OF ANY OTHER ADVISER THAT MAY BE REQUIRED SO THAT PARENT MAY BE
APPROVED AND RE-ADMITTED TO THE AIM.  AT ANY TIME FROM (AND INCLUDING) THE
INITIAL FILING WITH THE SEC OF THE PROXY/PROSPECTUS, PARENT SHALL FILE WITH THE
SEC THE REGISTRATION STATEMENT CONTAINING THE PROXY/PROSPECTUS SO LONG AS PARENT
SHALL HAVE PROVIDED TO TARGET A COPY OF THE REGISTRATION STATEMENT CONTAINING
THE PROXY/PROSPECTUS AT LEAST TEN (10) DAYS PRIOR TO ANY FILING THEREOF AND ANY
SUPPLEMENT OR AMENDMENT AT LEAST TWO (2) DAYS PRIOR TO ANY FILING THEREOF. 
SUBJECT TO THE FOREGOING SENTENCE, PARENT AND TARGET SHALL JOINTLY DETERMINE THE
DATE THAT THE REGISTRATION STATEMENT IS FILED WITH THE SEC AND THE DATE THAT
PARENT SHALL BE RE-ADMITTED TO LISTING ON AIM.  PARENT AND TARGET SHALL USE
COMMERCIALLY REASONABLE EFFORTS (I) TO HAVE THE REGISTRATION STATEMENT DECLARED
EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS PRACTICABLE AFTER SUCH FILING
AND (II) USE COMMERCIALLY REASONABLE EFFORTS TO ACHIEVE THE INTENDED DATE FOR
RE-ADMISSION TO LISTING ON AIM INCLUDING INSTRUCTING PARENT’S NOMINATED ADVISER
TO FILE SUCH NECESSARY NOTICES WITH AIM AS MAY BE REQUIRED TO EFFECT PARENT’S
LISTING ON AIM.  PARENT SHALL ALSO TAKE ANY ACTION (OTHER THAN QUALIFYING TO DO
BUSINESS IN ANY JURISDICTION IN WHICH IT IS NOT NOW SO QUALIFIED OR FILING A
GENERAL CONSENT TO SERVICE OF PROCESS IN ANY JURISDICTION) REQUIRED TO BE TAKEN
UNDER ANY APPLICABLE STATE SECURITIES LAWS OR AIM RULES IN CONNECTION WITH THE
ISSUANCE OF PARENT COMMON SHARES IN THE MERGER AND TARGET SHALL FURNISH ALL
INFORMATION CONCERNING TARGET AND THE HOLDERS OF SHARES OF TARGET CAPITAL STOCK
AS MAY BE REASONABLY REQUESTED IN CONNECTION WITH ANY SUCH ACTION.  PROMPTLY
AFTER THE COMPLETION OF THE READMISSION DOCUMENT BUT BEFORE THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT, PARENT SHALL CAUSE THE PARENT PROXY AND THE

 

3

--------------------------------------------------------------------------------


 


READMISSION DOCUMENT TO BE MAILED TO ITS STOCKHOLDERS, AND IF NECESSARY, AFTER
THE PARENT PROXY AND READMISSION DOCUMENT HAVE BEEN MAILED, PROMPTLY CIRCULATE
AMENDED, SUPPLEMENTED OR SUPPLEMENTAL PROXY MATERIALS AND, IF REQUIRED IN
CONNECTION THEREWITH, RE-SOLICIT PROXIES OR WRITTEN CONSENTS, AS APPLICABLE. 
PROMPTLY AFTER THE EFFECTIVENESS OF THE REGISTRATION STATEMENT AND THE
COMPLETION OF THE READMISSION DOCUMENT, TARGET SHALL CAUSE THE PROXY/PROSPECTUS
TO BE MAILED TO ITS STOCKHOLDERS, AND IF NECESSARY, AFTER THE DEFINITIVE
PROXY/PROSPECTUS HAS BEEN MAILED, PROMPTLY CIRCULATE AMENDED, SUPPLEMENTED OR
SUPPLEMENTAL PROXY MATERIALS AND, IF REQUIRED IN CONNECTION THEREWITH,
RE-SOLICIT PROXIES OR WRITTEN CONSENTS, AS APPLICABLE.  IF AT ANY TIME PRIOR TO
THE EFFECTIVE TIME, THE OFFICERS AND DIRECTORS OF PARENT OR TARGET DISCOVER ANY
STATEMENT WHICH, IN LIGHT OF THE CIRCUMSTANCES TO WHICH IT IS MADE, IS FALSE OR
MISLEADING WITH RESPECT TO A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT
NECESSARY TO MAKE A STATEMENT MADE IN THE PARENT PROXY, PROXY/PROSPECTUS OR THE
READMISSION DOCUMENT NOT MISLEADING, THEN SUCH PARTY SHALL IMMEDIATELY NOTIFY
THE OTHER PARTY OF SUCH MISSTATEMENTS OR OMISSIONS.  PARENT SHALL ADVISE TARGET
AND TARGET SHALL ADVISE PARENT, AS APPLICABLE, PROMPTLY AFTER IT RECEIVES NOTICE
THEREOF, OF THE TIME WHEN THE REGISTRATION STATEMENT BECOMES EFFECTIVE OR ANY
SUPPLEMENT OR AMENDMENT HAS BEEN FILED, THE ISSUANCE OF ANY STOP ORDER, THE
SUSPENSION OF THE QUALIFICATION OF THE PARENT COMMON SHARES FOR OFFERING OR SALE
IN ANY JURISDICTION, OR ANY REQUEST BY THE SEC FOR AMENDMENT OF THE
PROXY/PROSPECTUS OR THE REGISTRATION STATEMENT OR COMMENTS THEREON AND RESPONSES
THERETO OR REQUESTS BY THE SEC FOR ADDITIONAL INFORMATION.”


 


SECTION 7.               RATIFICATION OF THE MERGER AGREEMENT.  THE MERGER
AGREEMENT, AS AMENDED BY THIS AMENDMENT, IS HEREBY RATIFIED AND CONFIRMED IN ALL
RESPECTS AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 8.               COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL
CONSTITUTE THE SAME INSTRUMENT.


 

*  *  *  *  *

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

 

 

RESACA EXPLOITATION, INC.

 

 

 

 

 

 

 

 

By:

/s/ Chris Work

 

 

Name:

Chris Work

 

 

Title:

VP and CFO

 

 

 

 

 

 

 

 

RESACA ACQUISITION SUB, INC.

 

 

 

 

 

 

 

 

By:

/s/ Chris Work

 

 

Name:

Chris Work

 

 

Title:

VP and CFO

 

 

 

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ben Daitch

 

 

Name:

Ben Daitch

 

 

Title:

SVP and CFO

 

 

Amendment No. 4 to Agreement and Plan of Merger

Signature Page

 

--------------------------------------------------------------------------------